DETAILED ACTION
This office action is in response to Applicant’s Amendments and Arguments/Remarks dated 15 August 2022 concerning application 17/489,710 filed on 29 September 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 2-25 are pending, of which claims 2-14 are currently under consideration for patentability.  Claims 2-5, 8, and 15-18 have been amended; claims 15-25 previously were withdrawn and further are cancelled via the Examiner’s Amendment below.  
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-25 directed to an invention non-elected without traverse in the reply dated 02 May 2022.  Accordingly, claims 15-25 have been cancelled via the Examiner’s Amendment below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims, please cancel the claims listed below as indicated.  
15.	(Cancelled)
16. 	(Cancelled)
17. 	(Cancelled)
18. 	(Cancelled)
19. 	(Cancelled)
20. 	(Cancelled)
21. 	(Cancelled)
22. 	(Cancelled)
23. 	(Cancelled)
24. 	(Cancelled)
25. 	(Cancelled)

Allowable Subject Matter
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The allowed claims include the inventive features of a neuromodulation system for suppressing pain comprising an implantable device with stimulation electrodes, sensing electrodes, measurement circuitry, an accelerometer configured to measure orientation and/or movement of an implantable medical device, and a processor configured to “receive, from the implantable device, the measured neural response and one or more of the measured orientation and the measured movement; and adjust programming parameters of the implantable device based on the measured neural response and one or more of the measured orientation and the measured movement, wherein the adjusted programming parameters configure the implantable device to apply therapeutic stimuli to the patient.”  The prior art of record does not disclose or suggest such steps, as part of a closed-loop feedback system of adjusting programming parameters.  The reference of Bradley (US 2004/0116978 A1), which has been discussed in previous Office Actions, describes that a software program can be used to automate some of the steps used to determine stimulation parameters ([0065]), but, even in this, Bradley still requires the patient to provide feedback that will be used for the adjustment steps.  The Examiner respectfully submits that Bradley, Panken, and the other prior art of record cannot be combined to reasonably arrive at the claimed invention.  
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792